Name: 86/414/EEC: Commission Decision of 31 July 1986 on the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision
 Subject Matter: health;  marketing;  America;  international trade;  foodstuff;  trade;  agricultural policy;  agri-foodstuffs
 Date Published: 1986-08-23

 Avis juridique important|31986D041486/414/EEC: Commission Decision of 31 July 1986 on the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 237 , 23/08/1986 P. 0036 - 0037 Finnish special edition: Chapter 3 Volume 21 P. 0255 Swedish special edition: Chapter 3 Volume 21 P. 0255 *****COMMISSION DECISION of 31 July 1986 on the list of establishments in Argentina approved for the purpose of importing meat products into the Community (86/414/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 (1) thereof, Whereas, in application of Article 17 (1) of Directive 77/99/EEC, lists of establishments in third countries authorized for importation of meat products into the Community must be established; whereas these establishments must satisfy the conditions laid down in the Annex to the said Directive; Whereas Argentina has forwarded a list of the establishments authorized to export to the Community fully heat-treated canned bovine meat and frozen cooked bovine meat which is cooked to a centre temperature of at least 80 °C; Whereas Community on-the-spot visits have shown that the hygiene standards of certain of these establishments are sufficient; whereas they may therefore be entered on an initial list, established pursuant to Article 17 (1) of the said Directive, of establishments from which importation of meat products may be authorized; Whereas the case of the other establishments proposed by Argentina has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of meat products to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and of improvements made; Whereas the present Decision is based upon the existing Community rules applicable to importations from third countries; whereas it will therefore be necessary to re-examine this Decision as soon as the aforesaid rules have been modified or extended; Whereas, moreover, in accordance with Article 17 (1) of Directive 77/99/EEC, the provisions otherwise applied by the Member States concerning importation of meat products from third countries may not be more favourable than those governing intra-Community trade; whereas, in this respect, importation of meat products from the establishments appearing on the list in the Annex to this Decision remain subject to other veterinary legislation, particularly as regards animal health requirements, and to the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States may authorize the importation of meat products from Argentina only from the establishments in the Annex and in conformity with the said Annex. 2. However, Member States may continue to authorize until 28 February 1987 imports of meat products coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the Argentinian authorities as of 24 February 1986, unless a decision is taken to the contrary before 1 March 1987. The Commission shall forward the list of these establishments to the Member States. 3. The meat products referred to in paragraph 1 must be prepared from fresh meat originating from establishments approved in accordance with the requirements of Council Directive 64/433/EEC (3) or Council Directive 72/462/EEC (4). 4. Imports coming from the establishments referred to in paragraph 1 shall remain subject to veterinary provisions laid down elsewhere, particularly as regards animal health requirements. Article 2 This Decision shall apply with effect from 1 August 1986. Article 3 This Decision shall be reviewed and if necessary amended before 1 March 1987. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 12. 1977, p. 85. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No 121, 29. 7. 1964, p. 2012/64. (4) OJ No L 302, 31. 12. 1972, p. 28. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // 13 (1) (2) // Swift Armour SA Argentina // Rosario, Santa FÃ © // 20 (2) // SA FrigorÃ ­fico Monte Grande // Monte Grande, Buenos Aires // 1352 (1) // FrigorÃ ­fico Meatex SA // Alejandro Korn, Buenos Aires // 1822 (2) // Meatex // Villa Ballester, Buenos Aires // 1921 (1) // San Telmo SACIAFIF // Mar del Plata, Buenos Aires // 1930 (1) (2) // Vizental y Cia SACIA // San JosÃ ©, Entre RÃ ­os // 2067 (1) (2) // CÃ ­a elaborada de productos animales SAICAGT // Pontevedra, Buenos Aires // // // (1) Frozen cooked bovine meat which is cooked to a centre temperature of at least 80 °C only. (2) Fully heat treated canned bovine meat only.